ASHLEY ADAMS, Plaintiff Below, Appellant,
v.
YAW AIDOO and NINETTE AIDOO, Defendants Below, Appellees.
No. 341, 2009
Supreme Court of Delaware.
Submitted: June 23, 2009
Decided: June 29, 2009.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

O R D E R
HENRY DUPONT RIDGELY, Justice
This 29th day of June 2009, it appears to the Court that:
(1) Plaintiff-appellant has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Superior Court's interlocutory bench ruling of May 15, 2009[1] that granted defendants-appellees' motion to dismiss.[2] By opinion and order dated May 18, 2009, the Superior Court granted plaintiff-appellant's application for certification of an interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[3] In the exercise of its discretion, the Court has concluded that exceptional circumstances as would merit interlocutory review of the Superior Court's May 15, 2009 bench ruling do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.
NOTES
[1]  Plaintiff-appellant purports to seek review of an interlocutory order entered on June 9, 2009; however, the Superior Court docket does not reflect that any order, interlocutory or otherwise, was entered on that date.
[2]  The dismissal of plaintiff-appellant's complaint is an interlocutory ruling because it was not certified as a final judgment pursuant to Superior Court Civil Rule 54(b) and defendants-appellees' counterclaims remain undecided. Harrison v. Ramunno, 730 A.2d 653 (Del. 1999).
[3]  Del. Supr. Ct. R. 42(b), (d)(v).